Ethridge, J.,
delivered the opinion of the court.
'The appellant, J. B. Colt Company, sued the appellee in the circuit court upon a promissory note executed in pursuance of a contract made between the appellant and the appellee for1 the purchase of a certain appliance for lighting the premises of the appellee. The amount of the note was two hundred forty-eight dollars and eighty cents. The contract was accepted at the New York office of the company by.its credit manager on the 21st of July, 1920. A promissory note executed in pursuance of the contract was. dated October 15, 1920. The contract of sale contained the following:
“Warranty. — It is agreed that in accepting this order the company warrants the apparatus furnished to be a thoroughly durable galvanized steel acetylene generator, automatic in action, and of good material and workman*657ship, and that it is on the permitted list of the National Board of Fire Underwriters.
“If the purchaser shall instruct the company not to ship the material, the. company may at its- option either hold the goods for the purchaser or deliver the material to1 a common carrier consigned to the purchaser, and either action on the part of the company shall he considered as full performance of the contract by the com1 pany. .
“This order shall become a contract between the- purchaser and the company upon acceptance thereof in the space below by an officer or a credit manag’er of said company; it being understood that this instrument, upon such acceptance, covers all of the agreements between the purchaser and the company, and that no agent or representative of the company has made any statements or agreements verbal or written modifying or adding to the terms and conditions herein set forth. It is further understood that upon the acceptance of this order the contract so- made cannot he altered or modified by any agent of the company, or in any manner, except by agreement in-writing between the purchaser and the company acting by one of its officers.”
The defendant defended upon the ground, first, that the agreement was induced by fraudulent representations of the agent taking the order; that such agent represented that certain materials necessary for the operation of the plant could he bought at a named price, ■and that the Colt Company had a contract with the manufacturer that the price would not be advanced above the amount named during the year following the purchase, and also made certain representations about the cost of operation, showing that it would he cheaper than using oil; and that the defendant was compelled to use more of the material than the agent represented would he required, and that the price was about two dollars per one hundred pounds more than the- agent repre*658sehted it would be. He also defended on the ground that the warranty was untrue, and that the appliance did not come up to the warranty'set out in the above quotation.
It appears from the plaintiff’s evidence that the apliance made the light it was represented it would make; that the light was all right, but he says he was unable to operate it because of the excessive cost, and mainly he abandoned it because of the excessive cost. He did operate it for some few. months after its installation. He also said that it rusted out, and that it was made of tin and painted over, and not made of galvanized steel.
The plant was installed by a man named Bishop, who was not the salesman who sold it, and the report of the installation is accompanied by a purchaser’s statement in which he states:
“(1) I witnessed the above-described tests.
“ (2) The blow-off pipe (one inch) has been connected in accordance with the instructions for installing.
“ (3) The installer fully explained to me the recharging of the generator.
“(4) The instruction card and important notice card received and tacked up near generator.
“15) .The installation is complete and satisfactory.”
The financial statement of the purchaser rendered to the company signed by the appellee and his wife represented that the appellee was worth $15,000 in real es-' tate; that there were no mortgages on it, and no debts; and that the personal property was of the value of five thousand six hundred dollars which the appellee testified was incorrect. He testified that he was not worth fifteen thousand dollars; that, if he had been worth that much, he would probably have kept the lighting plant and operated it as he could have afforded to do so. He admits signing the contract and the statement referred to, and that he could read and write. But he says that he did not read thé contract or the statement. He further testified that the automatic feature of the appliance *659■warranted in the contract would not work automatically, but that it worked irregularly, and that the result was that the generator would overflow and cause disagreeable odors.
The appellant objected to the testimony of the appellee as to the verbal statements made by the agent, and his objections were overruled, and exception taken; all of which was submitted to the jury with a resulting verdict in favor of the defendant.
The court, among other instructions for the defendant instructed as follows:
“The court instructs the jury that Mr. Odom had a right to rely on the representations made by the representative of the plaintiff as to the quality, character, use, and general construction of the plant, if any, as inducement for signing’ the contract; and if you believe from the evidence in this case that the agent represented certain matters and things as facts which things were presumably within the knowledge of the agent, then Mr. Odom was under no obligation to make an independent investigation.”
The court also gave the following instruction: “The court instructs the jury that, if you believe from the evidence that the representations of the plaintiff claimed that plaintiff had a contract whereby carbide would not advance in price, and that said representations were false, fraudulently made to induce the defendant to sign the contract of purchase and the note sued on, and if, after the defendant had signed the contract and note on account of said false and fraudulent representation, the defendant learned that there was no such contract, then he is not bound by said contract and note, and you should return a verdict for the defendant, Mr. Odom.”
We think it was error for the court to admit the evidence of the representations made by the agent who procured the order under this contract, and that it was error to give the two instructions which submitted to the jury *660the hypothesis embraced therein with reference to such representations. The contract showed on its face that it was to come into force only upon being approved by an officer of the company or its credit manager, and that it was not to take effect until such approval was had. It contained a representation by the signer of, the contract that no representations had been made to him by the agent that were not embraced in the contract.. It also contained a stipulation that the contract embraced all the agreements between the parties. Ordinarily, where an agent has authority to execute a complete contract for its principal, and does so, it may be avoided if the agent made fraudulent representations to induce the signature or execution of the contract. But where the contract shows on its face that it is not to' be executed by the agent for the company, but is to be sent to the company to be approved by some officer or manager of the company and the purchaser represents, in his, contract that no representations have been made to him other than that contained in the contract, the company has a right to rely upon such stipulations by the purchaser.
Every person has a constitutional right to- limit the powers of his or its agents, and if it reserves a right to pass upon the contract as sent to' it,-and the purchaser represents in such contract that no outside representations have been made, and the contract contains all the agreements of the parties, such purchaser will hot thereafter be permitted to show statements, made by the agent to him not embraced in the contract, where such person is able to read and write, and to note the terms of the contract in writing before he signs it, and his failure to read it will not exonerate him from the consequences resulting from such failure to read. He cannot represent to the company that no representations have been made by the agent to procure the execution of the contract, and' thereafter repudiate it on the ground that-the agent misled him. Under the evidence in the record *661it was competent to submit to the jury the question as to whether the evidence-was what it was represented to be in the contract. If it did not come up to the warranty, the purchaser has a right to a reduction where the appliance has a value to the extent of the difference between the actual value and the purchase price under the warranty.
This case is not one that presents a case where the appliance .is wholly without value. There was no offer to return to the company or notice of any breach of warranty until the note matured. Therefore this case does not present a case where the appliance is wholly worthless.
The judgment of the court below will therefore be reversed, and the case remanded for further proceedings in accordance with this opinion.

Reversed amd remanded.